Citation Nr: 1143057	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-46 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to service connection for a left hip disorder.



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1982 to October 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in August 2011.  However, the Veteran failed to report to the hearing.  As the Veteran has not requested that the hearing be rescheduled, the Board deems the Veteran's request for such hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the claimed conditions of her left hip joint and left knee began in September 1982 when she was diagnosed with a sprain after moving heavy furniture.  

At the outset, the Board notes that the Veteran's service treatment records are not associated with the claims folder.  Specifically, it appears that the Veteran's service treatment records were requested in April 2003 and associated correspondence indicates that all available service treatment records on file, as well as micro-fiche medical records, were mailed to the RO in May 2003.  However, correspondence dated June 2003 indicates that the records received at the RO did not pertain to this Veteran, and her records were requested again.  A January 2004 response indicates that all available service treatment records on file were enclosed.  Thereafter, in August 2008, the RO requested the Veteran's service treatment records from the VA Records Management Center, and in the alternative, authorization for the Veteran's folder to be rebuilt, as outlined in the M21-1.  An August 2008 response from the Records Management Center indicated that several searches had been conducted of that facility for the Veteran's records, however, they were not located.  The Records Management Center's filing system was flagged in the event the records were located in the future and the RO was directed to establish a rebuild folder in accordance with the procedures outlined in the M21-1.  In the Veteran's own search for her service records, the Records Management Center has indicated that her service records were loaned to a VA RO.  The records have not been located.  The record does contain a March 2004 rating decision from the RO noting that service connection, claimed in the original claim, was denied.  Reference at that time was made to service medical records.  Apparently no other information has been reconstructed.

In cases such as this, where the Veteran's service treatment records are missing, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his or her claims.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The VA Adjudication Procedure Manual, Manual M21-1MR sets forth the procedure for development of alternative evidence.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E.  Upon remand, additional development pertaining to the Veteran's service treatment records should be completed.  In this regard, the Board notes that the RO issued a Formal Finding in September 2008 pertaining to the unavailability of Coast Guard treatment records, however, that Formal Finding pertained only to the Veteran's claimed treatment records at the U.S. Coast Guard Academy in March 2008.  It did not pertain to the Veteran's service treatment records.  

In any event, the post-service medical evidence of record reveals that the Veteran has dated the onset of her claimed left hip joint and knee conditions anywhere from 1982 (See June 2008 Atlantic Orthopedic Specialists private treatment record; July 2008 claim for service connection; August 2008 private Chiropractic Consultation showing the Veteran associating current left hip and left leg pain to a past injury from lifting heavy furniture in service 26 years prior), to March 2008 (See claim for nonservice-connected pension noting a strained leg muscle and joint pain resulting in falls since March 2008; June 2008 statement from Dr. R.L. Dowdy indicating no treatment was received associated with a left hip condition prior to May 27, 2008; August 2008 private Chiropractic Consultation indicating that the Veteran noticed the problem on March 20, 2008; October 2008 private treatment record from Dr. P. Jacobson which reveals complaints of left hip pain or anterior groin pain while walking since March 2008).    

Regarding diagnoses of a left knee and/or left hip pathology, the record revels no diagnosis pertaining to the left knee with the exception of left knee pain, which by itself, is not considered a disability for VA purposes.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011); see 38 C.F.R. § 4.40.  Insofar as a left hip joint complaints are concerned, a September 2008 MRI examination revealed diagnostic impressions of mild degenerative hip arthropathy, and a probable non-displaced separation at the base of the anterior labrum.  It was noted that mild degenerative changes of the left hip were consistent with the Veteran's age and body habitus and were not advanced or noteworthy on plain film.  It was recommended that the Veteran continue her weight loss and that a MR arthrogram be performed for better visualization of the suspected tear if clinically indicated.  An October 2008 private treatment record from Dr. P. Jacobson revealed mild osteoarthritis of the left hip joint manifested by a marginal osteophyte along the interior aspect of the femoral head.  Dr. P. Jacobson referred the Veteran to MRI/CT Diagnostics whereby she underwent a CT guided steroid injection of the left hip.  

It is noted that reference is made in some records to gastric bypass surgery in 2003.  Records of this treatment have not been obtained and might provide indications of whether left hip or knee pathology was present at that time.  Appellant is instructed to submit release of information forms for any and all medical treatment that she has had since separation from service, and an attempt to obtain all pertinent records should be undertaken.

Additionally, appellant has provided some information concerning persons who may have knowledge of the in-service event.  VA has no authority to question these people about the Veteran.  She is notified that she may contact any witnesses and solicit statement which she may then forward to the VA as part of the appeal.  She is also free to submit information from individuals who have known her since service, and who may be aware of continuing hip and knee disorders.

The Board notes that the Veteran has not been afforded a VA examination for the claimed disorders on appeal.  Regarding the claimed left hip joint condition, there is some evidence that the Veteran may have had persistent or recurrent symptoms of disability and the information or evidence indicates that the disability or symptoms may be associated with the Veteran's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  Accordingly, the Board finds that a VA examination is necessary to determine whether the Veteran has a current left hip joint disability related to her military service, to include the alleged 1982 strain diagnosed after moving heavy furniture.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the record indicates that there are outstanding post-service private treatment records that have not yet been requested or associated with the claims folder.  The law provides that VA shall make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized VA to obtain.  38 U.S.C.A. § 5103(A)(b)(1).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Specifically, there are indications that treatment with Dr. Dowdy began in May 2008, but records were requested only from June.  Treatment records of the first session might be probative.  Moreover, as noted, the 2003 gastric bypass records have not been requested, and it is not clear appellant has been instructed or understands that records of all medical treatment since separation from service might provide incidental findings which would be helpful in evaluating the claims.

Similarly, treatment records from D. and G. Chiropractic show that upon consultation in August and September 2008, the Veteran reported receiving past chiropractic care at Alpine Chiropractic, however, the associated treatment records have not been requested or associated with the claims folder.  In addition, the Veteran reported receiving treatment for knee pain within 1 year prior to this consultation.  However, the Veteran has not submitted any treatment records pertaining to knee pain.  The Veteran should be requested to identify the names, dates, and locations of any treatment received for left knee pain and provide authorization to obtain any associated treatment records.  Any records indicated should be requested and associated with the claims folder upon remand.

The record also reveals that the Veteran submitted a claim to UNUM insurance company for short-term disability benefits in or around June 2008 which, at least in part, appears to pertain to a condition of the left hip.  However, it does not appear that a decision on that claim for disability benefits, or the associated medical records in which a determination was based, have been associated with the claims folder.  Such records should be requested on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Advise the Veteran of alternative documents in support of her appeal and that she may submit or request assistance in procuring including (i) the VA military files, (ii) statements from service medical personnel, (iii) "buddy" certificates or affidavits, (iv) state or local accident and police reports, (v) employment physical examination reports, (vi) medical evidence from civilian/private hospitals, clinics, and physicians where or by whom the veteran was treated, (vii) letters written during service, (viii) photographs taken during service, (ix) pharmacy prescription records, and/or (x) insurance examination reports.  She is, as noted, free to solicit and submit any witness statements that she desires, but VA has no authority to contact other individuals to seek statements for or against her claims.
 
2.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, if any, VA and non-VA, who have treated her for the any disabilities since her separation from service.  Specifically, records of the gastric bypass in 2003 should be obtained.  Records from Dr. Dowdy from May 2008 should be requested as should records for any treatment for knee pain during the year prior to the August 2008 Chiropractic Consultation as alluded to at that consultation.  The Veteran should indicate the dates and address of any treatment received at Alpine Chiropractic prior to August 2008.  

Also request any decisions pertaining to the Veteran's short-term disability claim with UNUM Insurance in or around June 2008, as well as any medical records reviewed by UNUM prior to granting or denying the Veteran's short-term disability benefits.

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available treatment and disability insurance records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA joints examination with an appropriate VA examiner to determine the nature of any left hip disorder, and the left knee disorder, if indicated, and to obtain an opinion as to whether any such disorder(s) is/are possibly related to the reported September 1982 injury as described by the Veteran, or is otherwise etiologically related to any incident of her military service.  If there are more likely causes of the disorders, based on the review of the record, those causes should be set out.  If no disorder of a the hip or knee is found, that should also be set forth.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any diagnosed left hip disability arose during service or is otherwise related to any incident of service, to include the September 1982 injury as described by the Veteran.  The examiner should specifically address the Veteran's lay statements pertaining to the onset of her left hip joint condition in his or her opinion.  As noted, if there are no abnormalities found, that should be set out in the report.

A complete rationale for all opinions expressed should be provided.

4.  Then readjudicate the claims on appeal.  If one or both claims remain denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


